Title: To John Adams from J. Gibbon, 6 October 1800
From: Gibbon, J.
To: Adams, John



Sir
Petersbg. Virga. Octr. 6th. 1800

Under the circumstance of your want of a personall knowledge of me (tho I am to hope not of my pretensions), it becomes proper that I should appologize to you for thus deviating from the usuall mode of application for appointt.
I do it Sir under an impression, that you will not ascribe an improper motive to it, and that it is necessary that I make some appology for a very hasty letter (dictated by the occasion) wch. I wrote you from the City of Washington on the same subject—arriving late in the evening of the day on wch. the pretensions of the candidates for the vacancy at Norfolk were forwarded to you. I had doubts if some letters wch. arrived after that period, could have been forwarded to you in time and having intimate relation to me, were of course believed to be usefull; altho I had rather rested my pretensions upon publick documents, at this as any preceeding period.—
I have Sir, often solicited a change of station, finding that the emoluments resulting from what I now occupy very inadequate to my family, wch. is large, and not less so to the stations themselves, arrising, I apprehend entirely from the situation it has been my lott to be placed in—
I shall not I trust be consider’d a dissatisfied servant of the publick, when it is known, that I had served nearly the whole of the war, and have been from motives of policy denied (the commutation) what every other officer received as a compensation for his services;—I have been now nine Years engag’d in the Civill line, under very inauspicious circumstances as it regards emoluments, and I trust at least with approbation of my conduct—
I am appriz’d Sir, that some stress has been laid on my being provided for by existing appts. This, the annuall returns of emolument at the treasury, will speak for in a more ample manner than is necessary to trouble you with a detail of—The candidates in the present case I am inform’d of, and it wou’d ill become me to detract from their pretensions as competitors—one of those (Coll. Davies) of this town is already provided for in the appt. to the district of Richmond (the duties of wch. are perform’d by deputy) and which it has been suppos’d, will when Congress meet, dissolve again into its fomer state, under one Collector, Combining the districts of Bermuda Hundred & City point—and is surmis’d as a reason? why this gentleman, may, now be preferr’d—I belive Sir my information may be relied on, that if such a change should be contemplated it will neither be, with the solicitation, nor approbation of the merchants who are there interested, and to whom the publick have already paid so much defference as to give them the office for their accomodation—
This gentleman being a man of fortune with a small family, can have little to interest him, in an appointment like this, unless indeed it is to serve some friend, who may supply his place as a substitute—With me Sir, it must be very different, as every public duty committed to me will be performed under my own immediate inspection—my habits lead to this—
I am not unaware of the importance of what I am soliciting, I have some knowledge of the duty, resulting from that I have heretofore performed and I will assert that I shou’d very reluctantly expose myself to a station of such responsibility did I think myself inadequate to the charge—
I have Sir been in some degree induc’d to trouble you with this letter, from hearing that it was probable you wou’d not act upon the appointment untill your arrivall at the City—not having the advantage which a personall knowledge is sometimes calculated to produce; my pretensions will rest solely upon such documents as will have appear’d in my behalf; in any event I shall be satisfied with the result being flatterd to hope, I shall not be entirely disapprov’d by you Sir from such testimony; and that altho I may be mortified by disappointment, my character will suffer no dimminution with the public—
I shall hope to be excus’d for thus troubling you, out of the usuall course of things of this sort, but Sir as I owe much to my friends who have interested themselves on This and former occasions and something to myself I owe much to your station and character / And Am Most Reply. Yr Obt. Servt.

J Gibbon